Title: To George Washington from Brigadier General Henry Knox, 26 November 1777
From: Knox, Henry
To: Washington, George



sir
Park of Artillery Camp Whitemarsh [Pa.] 26th Novr 1777

I exceedingly lament my want of experience and ability to fill properly the important Station in which I am, and I am more particularly distress’d when such important Questions are refer’d to my decission as those which your Excellency gave us in charge the last evening. The happiness or misery of the people of America may be the consequence of a right or erroneous judgement.
Much lately has be urg’d concerning the reputation of our arms, as if we had long been a warlike nation whose existence like the antient Romans depended on their military Fame—I confess I view the matter differently and cannot bring myself to beleive (how much soever I may wish it) that we are upon a par in military knowledge and skill with our enemies indeed it is not posible and the sensible part of mankind well know it.
We set out in the contest with notions and sentiments very different from these, we then consider’d we were contesting for our All, for every thing dear to humanity: But it now seems otherwise with many persons, whose anxiety for military Fame seems to absorb every other consideration.
I have also heard it urg’d that your Excellencys reputation would suffer. I freely confess an Idea of this kind pains me exceedingly and were I fully to beleive it I should be impell’d to give my opinion for measures as desperate as I conceive the attempt to storm the enemies works and Philadelphia—I am no⟨t⟩ of opinion that your Excellencys

character suffer⟨s⟩ in the least with the well affected part of the people of America. I know to the contrary, the people of America look up to you as their Father and into your hands they intrust their all full⟨y,⟩ confident of every exertion on your part for their security and happiness—and I do not bele⟨ive⟩ there is any man on Earth for whose welfare ther⟨e⟩ are more sollicitations at the Court of heaven than for yours.
I beleive perfectly that there are some people who speak disrespectfully of your Excellency, but I as perfectly beleive that these are people who have never given any unequivocal evidence of their attachment to our rights; or whose boundless Ambition has been check’d by your well try’d patriotism.
The state of the depreciation of our Currency has also been urg’d as a principal inducement to some desperate attack. That its value diminishes every day. It is but too true that the large emisions and some other causes have effected a diminution of the value of our paper currency. had the same enormous emisions taken place in a time of profound peace and flourishing Commerce as have taken place during the War, without sinking any part of them by taxes—I do asert that the Currency would be equally depreciated as at present.
The circumstances of the respective states would not permit them ’till lately to endever to sink their proportions of the paper currency. but now almost every state on the Continent are making large strides towards it. The Currency in the eastern states, from their large taxes will increase in its value every day. I cannot therefore perceive the force of the argument urg’d deriv’d from the consideration of the failure of the currency.
The Gentlemen who urge the desperate measure of attacking the enemies Line, Redoubts and city of Philadelphia Seem to Forget the many principles laid down by people experienc’d in the art of war against our engaging in General actions upon equal terms—against our risquing our all on the event of single Battles—In the beginning of the Contest our friends in England urg’d the impropriety of such conduct giving instances of Numbers of States who lost their liberties by means of them—It is an invariable principle in War that it cannot be the interest at the same time of both parties to engage—It is also another fix’d principle that the invaders of a Country ought to bring the defenders of it to action as soon as possible. But I beleive there is not a single maxim in War that will justify a number of undisciplin’d troops attacking an equal number of disciplind troops strongly posted in redoubts and having a strong city in their rear such as Philadelphia.
It is propos’d to attack the enemies redoubts without being perfectly acquainted with their number, strength, or situation, with troops, of

whom we have had the experience in two capital actions, that it was impossible to rally after they were broken. by the mode of attack propos’d we are to stake the Libert⟨ies⟩ of america on a Single attempt in which the probability of Success is against us and if defeated of sacrificing the happiness of posterity to what is call’d the reputation of our arms.
It has been agreed that the enemies Force consists of 10,000 rank and file fit for duty. it is said Lord Cornwallis has taken with him ⟨from⟩ 1500 to 3000. suppose the number 2000, which is 500 more than I beleive he has—there remains 7500 rank and file fit for duty. our returns are 8000. (I say 8000 because I hold the militia in case of an Attack of this kind useless entirely, for we Know they will not stand within the range of a Cannon ball)—we are to attack 7500 strongly posted redoubts having batteries and a strong City in their rear. In this instance the Idea that is necessary among disciplind troops of having three to one to storm works is laid aside not because our troops are better disciplind than the enemies, but because from a concurrence of circumstances our affairs are in a desperate situation and we must retreive them or perish.
Marshall Saxe says redoubts are the strongest and most excellent kind of field Fortification and infinitely preferable to extended lines—because each redoubt requires a separate attack one of which succeeding does not facilitate the reduction of the others. Charles the 12th with the best troops in the World was totally ruin’d in the attack of some redoubts at Pultowa altho he succeeded in taking three of them.
The Character of the British troops in Europe is far above mediocrity—and the experience we have had of their discipline and valor by no means proves them contemptible. In the commencement of the War they storm’d an unfinish’d work on Bunker Hill, but the experience gain’d there has entirely prevented them from making any similar attempts. indeed the Germans lately made an attempt on red Bank the event of which will hardly give them a favorable opinion of the attack of redoubts by storm.
The situation of the American army on long Island after the Battle of the 27th Augt was exceedingly ineligible and the enemy must have known it, but they did not attempt to carry our redoubts by storm altho’ had they succeeded in one instance and made a sufficient opening for the introduction of a large Column of troops, the greater part of our army then on the Island must have fallen a sacrifice or have been taken prisoners.
From the experience deriv’d from reading and some little service and the knowledge of the strength of the enemies works, my opinion is clearly, pointedly, and positively against an attack on the enemies

redoubts, because I am ⟨fully co⟩nvinc’d a defeat certain and inevitable.
My opinion is to draw our whole strength together, take post at and Fortify Germantown, considering it as our Winter Quarters—When the Works there are in a tolerable state of defence, I should propose taking our whole force (except one brigade to guard the redoubts) and proceed near the enemies Lines, offering them Battle; which if they declin’d would in the opinion of every rational man fully evince our Superiority in point of Strength—if they should come out fight and defeat us, we have a secure retreat and Winter Quarters.
I have thus offer’d my sentiments to Your Excellency with freedom, but if a contrary disposition should take place and an attack be resolv’d upon, I shall endevor to execute the part that may be assign’d me to the utmost of my ability. I am with the most profound Respect Your Excellencys most Obdt Hble Sert

H. Knox B.G. Artilly

